sooner than it was actually ordered to be returned and the purported
                  unconstitutionality of EDCR 7.42(b), which provides that "[a] corporation
                  may not appear in proper person." Generally, appellant asks this court to
                  "consider striking EDCR 7.42(b)," and order that he be paid damages for
                  losses he suffered related to this case.
                              Having considered appellant's arguments and the record
                  before this court, we conclude that we lack jurisdiction to consider these
                  arguments. To the extent that appellant argues that the district court
                  denied him relief based on EDCR 7.42(b), no written order in the district
                  court record denies appellant relief based on this rule.' Although
                  appellant asserts in his notice of appeal that his wife's October 7, 2008,
                  motion to request amendment of a record was denied on this basis, there is
                  no written order in the record resolving that motion. And, even assuming
                  that appellant would be able to appeal from such a written order, any oral
                  ruling by the district court in this regard is not appealable.   See Div. of
                  Child & Family Servs. v. Eighth Judicial Din. Court, 120 Nev. 445, 454,
                  92 P.3d 1239, 1245 (2004) ("[D]ispositional court orders that are not
                  administrative in nature, but deal with the procedural posture or merits of
                  the underlying controversy, must be written, signed, and filed before they
                  become effective.").
                              Additionally, to the extent that appellant seeks damages
                  related to the district court's failure to order that certain property be


                        'We note that the district court is obligated to enter written orders
                  resolving matters pending before it so that this court may properly review
                  the district court's decisions on appeal. If any written orders have been
                  entered in the district court in regard to the matters discussed above, they
                  were not transmitted to this court in the record on appeal.


SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A    e.
                  returned to appellant earlier than it was actually ordered to be returned,
                  the district court addressed appellant's request for damages in its May 7,
                  2013, order on petition for compensatory damages. Notice of entry of that
                  order was served on appellant and filed in the district court on May 9,
                  2013. Thus, any notice of appeal from that order was due to be filed by
                  June 11, 2013. See NRAP 4(a)(1); NRAP 26(c). Appellant did not file his
                  notice of appeal, however, until July 2, 2014, more than a year after the
                  time for filing a notice of appeal had passed. Thus, to the extent that
                  appellant seeks to challenge the denial of relief based on EDCR 7.42(b) or
                  the denial of additional damages, we conclude that we lack jurisdiction to
                  consider this appeal. We therefore order the appeal dismissed insofar as it
                  seeks to challenge these rulings.
                              It is so ORDERED. 2

                                                                                        C.J.




                                                           Saitta


                  cc: Hon. Gloria Sturman, District Judge
                       Richard Pedersen
                       Lawyerswest, Inc.
                       Eighth District Court Clerk

                        In light of this order, we deny as moot all other requests for relief
                        2
                  pending in this proceeding.


SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A    en